Order reversed upon the law, without-costs, and motion to vacate order requiring security for costs denied, without costs. As an alien seaman, plaintiff could not acquire a legal residence in this country without complying with the provisions of the immigration laws. This he has not done, and he is therefore, within the provisions of section 1522 of the Civil Practice Act, a person residing without the State. This decision makes a decision of the order appealed from which denied defendant’s motion for a reargument unnecessary, and the appeal from that order is dismissed, without costs.
Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur.